                               81,7(' 67$7(6 ',675,&7 &2857
                                           IRU WKH
                            ($67(51 ',675,&7 2) 1257+ &$52/,1$

86$ YV &RXUWQH\ /HH 'XQQ                                                'RFNHW 1R &5)/

                               3HWLWLRQ IRU $FWLRQ RQ 6XSHUYLVHG 5HOHDVH

&20(6 12: /LQZRRG ( .LQJ 86 3UREDWLRQ 2IILFHU RI WKH FRXUW SUHVHQWLQJ D SHWLWLRQ IRU PRGLILFDWLRQ
RI WKH -XGJPHQW DQG &RPPLWPHQW 2UGHU RI &RXUWQH\ /HH 'XQQ ZKR XSRQ DQ HDUOLHU SOHD RI JXLOW\ WR
3RVVHVVLRQ RI D )LUHDUP DQG $PPXQLWLRQ E\ D &RQYLFWHG )HORQ LQ YLRODWLRQ RI  86&   J  DQG
 ZDV VHQWHQFHG E\ WKH +RQRUDEOH /RXLVH : )ODQDJDQ 86 'LVWULFW -XGJH RQ -XQH   WR WKH
FXVWRG\ RI WKH %XUHDX RI 3ULVRQV IRU D WHUP RI  PRQWKV ,W ZDV IXUWKHU RUGHUHG WKDW XSRQ UHOHDVH IURP
LPSULVRQPHQW WKH GHIHQGDQW EH SODFHG RQ VXSHUYLVHG UHOHDVH IRU D SHULRG RI  PRQWKV

   &RXUWQH\ /HH 'XQQ ZDV UHOHDVHG IURP FXVWRG\ RQ 1RYHPEHU   DW ZKLFK WLPH WKH WHUP RI
VXSHUYLVHG UHOHDVH FRPPHQFHG

    2Q $SULO   WKH FRXUW ZDV QRWLILHG RI WKH GHIHQGDQW WHVWLQJ SRVLWLYH IRU WKH XVH RI FRFDLQH 7KH
GHIHQGDQW¶V VXSHUYLVLRQ ZDV FRQWLQXHG ZLWKRXW PRGLILFDWLRQ

    2Q $XJXVW   WKH FRXUW ZDV QRWLILHG RI WKH GHIHQGDQW WHVWLQJ SRVLWLYH IRU WKH XVH RI FRFDLQH 7KH
GHIHQGDQW¶V VXSHUYLVLRQ ZDV FRQWLQXHG ZLWKRXW PRGLILFDWLRQ

    2Q 'HFHPEHU   WKH FRXUW ZDV QRWLILHG RI WKH GHIHQGDQW DWWHQGLQJ D VXEVWDQFH DEXVH WUHDWPHQW
VHVVLRQ DIWHU FRQVXPLQJ DOFRKRO 7KH FRXUW PRGLILHG KLV FRQGLWLRQV RI UHOHDVH WR LQFOXGH SDUWLFLSDWLRQ LQ D
FRJQLWLYH EHKDYLRUDO SURJUDP

5(63(&7)8//< 35(6(17,1* 3(7,7,21 )25 $&7,21 2) &2857 )25 &$86( $6
)2//2:6

     2Q -XQH   'XQQ ZDV REVHUYHG GULYLQJ DZD\ IURP D EDU HVWDEOLVKPHQW LQ GRZQWRZQ 5DOHLJK
1RUWK &DUROLQD DQG 2IILFHU '3 3DO\RN ZLWK WKH 5DOHLJK 3ROLFH 'HSDUWPHQW FRQGXFWHG D WUDIILF VWRS RI WKH
GHIHQGDQW¶V YHKLFOH $ VXEVHTXHQW EUHDWKDO\]HU WHVW UHVXOWHG LQ D  %$& UHDGLQJ IRU 'XQQ 7KH GHIHQGDQW
ZDV XOWLPDWHO\ FKDUJHG ZLWK 'ULYLQJ :KLOH ,PSDLUHG &5  DQG WKLV FDVH UHPDLQV SHQGLQJ LQ
:DNH &RXQW\ 'LVWULFW &RXUW 5DOHLJK 1RUWK &DUROLQD 'XQQ LV FXUUHQWO\ HQUROOHG LQ VXEVWDQFH DEXVH
WUHDWPHQW VHVVLRQV DQG FRJQLWLYH EHKDYLRUDO FODVVHV WKURXJK )LUVW 6WHS 6HUYLFHV 5DOHLJK 1RUWK &DUROLQD
DQG ZH ZRXOG UHFRPPHQG KH EH DOORZHG WR FRQWLQXH LQ VDPH 7R DGGUHVV WKLV QRQFRPSOLDQW EHKDYLRU DQG
LQ DQ HIIRUW WR PRQLWRU 'XQQ¶V PRYHPHQW PRUH FORVHO\ ZH DUH UHFRPPHQGLQJ WKDW WKH GHIHQGDQW DGKHUH WR
D FXUIHZ XWLOL]LQJ /RFDWLRQ 0RQLWRULQJ WHFKQRORJ\ IRU D SHULRG RI  GD\V

    7KH GHIHQGDQW VLJQHG D :DLYHU RI +HDULQJ DJUHHLQJ WR WKH SURSRVHG PRGLILFDWLRQ RI VXSHUYLVLRQ

35$<,1* 7+$7 7+( &2857 :,// 25'(5 WKDW VXSHUYLVHG UHOHDVH EH PRGLILHG DV IROORZV

    7KH GHIHQGDQW VKDOO DGKHUH WR D FXUIHZ DV GLUHFWHG E\ WKH SUREDWLRQ RIILFHU IRU D SHULRG QRW WR H[FHHG
       FRQVHFXWLYH GD\V 7KH GHIHQGDQW LV UHVWULFWHG WR WKHLU UHVLGHQFH GXULQJ WKH FXUIHZ KRXUV 7KH
      GHIHQGDQW VKDOO VXEPLW WR WKH IROORZLQJ /RFDWLRQ 0RQLWRULQJ 5DGLR )UHTXHQF\ PRQLWRULQJ DQG
      DELGH E\ DOO SURJUDP UHTXLUHPHQWV LQVWUXFWLRQV DQG SURFHGXUHV SURYLGHG E\ WKH VXSHUYLVLQJ RIILFHU

([FHSW DV KHUHLQ PRGLILHG WKH MXGJPHQW VKDOO UHPDLQ LQ IXOO IRUFH DQG HIIHFW
&RXUWQH\ /HH 'XQQ
'RFNHW 1R &5)/
3HWLWLRQ )RU $FWLRQ
3DJH 




5HYLHZHG DQG DSSURYHG                            , GHFODUH XQGHU SHQDOW\ RI SHUMXU\ WKDW WKH IRUHJRLQJ
                                                  LV WUXH DQG FRUUHFW


V'HZD\QH / 6PLWK                               V/LQZRRG ( .LQJ
'HZD\QH / 6PLWK                                  /LQZRRG ( .LQJ
6XSHUYLVLQJ 86 3UREDWLRQ 2IILFHU                86 3UREDWLRQ 2IILFHU
                                                   1HZ %HUQ $YHQXH 5RRP 
                                                  5DOHLJK 1& 
                                                  3KRQH 
                                                  ([HFXWHG 2Q -XO\  


                                     25'(5 2) 7+( &2857
                                 11th
&RQVLGHUHG DQG RUGHUHG WKLV BBBBBBBBB                July
                                         GD\ RI BBBBBBBBBBBBBBBBBBBB  DQG RUGHUHG ILOHG DQG
PDGH D SDUW RI WKH UHFRUGV LQ WKH DERYH FDVH



BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
/RXLVH : )ODQDJDQ
86 'LVWULFW -XGJH
